

117 HRES 358 IH: Recognizing and supporting the goals and ideals of “National Sexual Assault Awareness and Prevention Month”.
U.S. House of Representatives
2021-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 358IN THE HOUSE OF REPRESENTATIVESApril 28, 2021Ms. Speier (for herself, Mr. Fitzpatrick, Ms. Moore of Wisconsin, Mrs. Lawrence, Mr. Foster, Mrs. Wagner, Mr. Joyce of Ohio, Mrs. Dingell, Ms. Craig, Ms. Wasserman Schultz, Mr. Sires, Mr. Lawson of Florida, Mr. Costa, Ms. Velázquez, Mr. Swalwell, Ms. Norton, Mr. Carson, Ms. Kuster, and Mr. Emmer) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONRecognizing and supporting the goals and ideals of National Sexual Assault Awareness and Prevention Month.Whereas the House of Representatives is committed to the awareness, prevention, and deterrence of sexual violence affecting Americans;Whereas according to academic research, an individual is sexually assaulted every 68 seconds in the United States, but for every 1,000 rapes committed, on average only—(1)310 rapes are reported to law enforcement;(2)49 reported rape cases lead to an arrest; (3)28 rape cases lead to a felony conviction; and(4)25 convicted rapists are sentenced to some form of incarceration;Whereas on average, in the last 5 years 463,632 Americans aged 12 and over experienced sexual violence, according to the Department of Justice;Whereas nearly 1 in 5 women, or 21.3 percent, and 1 in 38 men, or 2.6 percent, surveyed in the United States in 2015 experienced a rape or attempted rape at some time in their lives, according to the Centers for Disease Control and Prevention;Whereas sexual violence is a burden for many individuals who serve in the United States Armed Forces, and the Department of Defense estimates that in 2018, approximately 20,500 servicemembers experienced some form of sexual assault;Whereas children and young adults are at significant risk of sexual assault, as up to 44 percent of sexual assault victims are under 18 years of age, and the majority of sexual assault victims are under 30 years of age;Whereas according to the Child Maltreatment Survey of 2019, child protective services agencies substantiated, or found strong evidence to indicate, that 60,927 children under 18 years of age were victims of sexual abuse;Whereas sexual assault affects women, men, and children of all racial, social, religious, age, ethnic, national origin, and socioeconomic groups in the United States;Whereas sexual violence may take many forms, including acquaintance, stranger, spousal, and gang rape, incest, child sexual abuse, elder sexual abuse, sexual abuse and exploitation of disabled persons and members of the LGBTQ communities, commercial sex trafficking, sexual harassment, and stalking;Whereas according to a 2010 Centers for Disease Control and Prevention survey, approximately 1 in 8 lesbian women (13 percent), nearly half of bisexual women (46 percent), and 1 in 6 heterosexual women (17 percent) have been raped in their lifetimes, and this translates to an estimated 214,000 lesbian women, 1,500,000 bisexual women, and 19,000,000 heterosexual women;Whereas in addition to the immediate physical and emotional costs of sexual assault, sexual assault has numerous adverse consequences, which can include post-traumatic stress disorder, substance abuse, major depression, homelessness, eating disorders, and suicide, according to the National Alliance to End Sexual Violence;Whereas many sexual assaults are not reported to law enforcement agencies, and many States have restrictive criminal statutes of limitations, which enable many rapists to evade prosecution for their crimes;Whereas approximately 68 percent of sexual crimes are committed by individuals who are known to the victim;Whereas sexual assault survivors suffer emotional scars long after the physical scars have healed;Whereas DNA technology has enabled perpetrators to be identified and prosecuted in many rape cases;Whereas national, State, territorial, and Tribal coalitions, community-based rape crisis centers, and other organizations across the United States are committed to—(1)serving survivors of sexual violence;(2)eliminating sexual violence through prevention and education; and(3)increasing public awareness of sexual violence and the prevalence of sexual violence;Whereas according to the National Alliance to End Sexual Violence, at least 62 percent of rape crisis centers have a waiting list for counseling services and rely on Federal, State, and local funding sources to provide services to survivors and prevention activities in their communities;Whereas student survivors in K–12 and postsecondary education need access to accommodations and support, and schools have a responsibility to respond to and prevent sexual violence;Whereas important partnerships have been formed among criminal and juvenile justice agencies, health professionals, public health workers, educators, first responders, and victim service providers;Whereas thousands of volunteers and staff at rape crisis centers, State coalitions against sexual assault, and nonprofit organizations across the United States play an important role in making crisis hotlines and other services available to survivors of sexual assault;Whereas free, confidential help is available to all victims and survivors of sexual assault through—(1)the Rape, Abuse & Incest National Network’s (RAINN) victim service programs, including the National Sexual Assault Hotline (800–656–HOPE and online.rainn.org), which helped a total of 60,437 people in May and June of 2020 alone, up 18 percent from the same period in 2019; and(2)more than 1,000 sexual assault service providers across the United States;Whereas the Department of Defense Safe Helpline, Safe HelpRoom, and Safe Helpline mobile app each provide support and help to members of the Department of Defense community—(1)by telephone at 877–995–5247; and(2)online at SafeHelpline.org;Whereas individual and collective efforts reflect the dream of the people of the United States—(1)that individuals and organizations actively work to prevent all forms of sexual violence; and(2)for no sexual assault victim to be unserved or feel that there is no path to justice;Whereas in the last year the powerful stories of sexual assault survivors have brought attention to the importance of addressing sexual violence to the forefront of our society; andWhereas April 2021 is recognized as National Sexual Assault Awareness and Prevention Month: Now, therefore, be itThat—(1)it is the sense of the House of Representatives that—(A)National Sexual Assault Awareness and Prevention Month provides a special opportunity to educate the people of the United States about sexual violence and to encourage sexual assault prevention programs, to improve the treatment of and services to survivors of sexual assault, and to increase the prosecution of perpetrators;(B)it is appropriate to properly acknowledge survivors of sexual assault and to commend the volunteers and professionals who assist those survivors in their efforts to heal;(C)national and community organizations and private sector supporters should be recognized and applauded for their work in promoting awareness about sexual assault, providing information and treatment to survivors of sexual assault, and increasing the number of successful prosecutions of perpetrators of sexual assault; and(D)public safety, law enforcement, and health professionals should be recognized and applauded for their hard work and innovative strategies to ensure perpetrators of sexual assault are held accountable; and(2)the House of Representatives supports the goals and ideals of National Sexual Assault Awareness and Prevention Month.